Citation Nr: 1029271	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-29 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Montgomery RO 
in August 2009.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In October 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement of 
the case was issued in April 2010 by the VA Appeals Management 
Center (AMC), which continued the denial of the Veteran's claim.  
The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for the reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.

Pursuant to the Board's October 2009 remand, the Veteran was 
provided a VA examination in February 2010.  After reviewing the 
Veteran's medical history and providing a thorough clinical 
examination, the VA examiner opined that the Veteran's low back 
disability is less likely than not related to his military 
service.  The examiner continued to state that the Veteran's 
current back disability is less likely than not related to any 
low back injury that could have occurred approximately 30 years 
earlier during the Veteran's military service. 

Although the February 2010 VA examination report contains a 
medical nexus opinion as requested by the Board, the VA examiner 
did not adequately explain the rationale behind his opinion.  
Specifically, the examiner did not explain why the Veteran's 
current low back disability is not related to his military 
service.  Nor did he comment why the Veteran's alleged in-service 
injuries sustained during parachute jumps and after strenuous 
lifting do not contribute to his current disability.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects 'clinical data or 
other rationale to support his opinion'].  

As noted in the October 2009 remand, only portions of the 
Veteran's service treatment records have been associated with his 
claims folder.  In August 2009, the Veteran testified that his 
records were destroyed when his house caught fire.  See the 
hearing transcript, page 15.  Notwithstanding the loss of his 
service treatment records, the Veteran's claims folder does 
contain his service personnel records which corroborate his 
testimony regarding his MOS in service to the extent that they 
show he served as an ammunition loader in an armored unit from 
June 1979 to June 1980, thereafter entering paratrooper training 
in an airborne unit and serving in this capacity until 
deliberately terminating his service as a paratrooper and being 
disqualified from airborne duty in September 1980.  Thereafter, 
he returned to duty in his prior MOS as an ammunition loader and 
handler in an armored unit until June 1982 and then served as a 
construction equipment mechanic and wire installer for the 
remainder of his service. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran's diagnosed low back 
disability is related to his military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the following 
action:

1.  VBA should arrange for the February 2010 
VA examiner, if available, or other 
appropriately qualified medical professional 
to review the Veteran's VA claims folder and 
render an opinion as to the etiology of the 
Veteran's low back disability any whether 
such disability is at least as likely as not 
(i.e., a 50 percent or greater probability) 
related to his military service.  

The examiner should specifically comment on 
the impact, if any, of the Veteran's claimed 
in-service injuries to his lower back.  If 
the reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished. 

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
rationale for the opinion(s) expressed should 
be explained in the report.

2.  After taking any further action it deems 
necessary, VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


